*499
ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of assault in the second degree, § 565.060.1(3), RSMo 1986. The court sentenced him as a prior and persistent offender to the custody of the Missouri Department of Corrections for a period of fifteen years to be served consecutively with sentences imposed for prior unrelated convictions. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).